Citation Nr: 0506017	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-37 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erica J. Godwin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in January 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Bilateral tinnitus was not manifested during service and 
is not shown to be causally or etiologically related to 
service.  



CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.
 
The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA.  

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The Court cited to four requirements under 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, 
supra: (1) notice of the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
notice of the information and evidence that VA will seek to 
provide; (3) notice of the information and evidence the 
claimant is expected to provide; and (4) a request to the 
claimant to provide VA with all relevant evidence and 
argument pertinent to the claim at issue.  Id. at 422.  
 
The Board observes that the veteran filed his initial claim 
for service connection for tinnitus in May 2002, after the 
enactment of the VCAA.  The RO's initial unfavorable decision 
was made in January 2003, after the veteran had been provided 
notice of the VCAA provisions in June 2002, in accordance 
with Pelegrini, supra.

With respect to VA's duty to notify, in June 2002, after 
receipt of the veteran's initial claim of entitlement to 
service connection for tinnitus, and prior to initial 
adjudication of that issue, the RO sent a letter to the 
veteran explaining his role in the claims process and asking 
him to submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  The RO specifically 
advised the veteran that evidence of a current disability and 
a nexus between such and service was necessary.  Moreover, 
the RO informed the veteran to identify all evidence of any 
post-service treatment for his tinnitus.  Additionally, the 
RO informed the veteran that his service medical records had 
been requested, and that an examination had been requested 
for the veteran at the Minneapolis VA Medical Center.  The 
letter also indicated that the veteran's medical records from 
Multi-Care Associates had been requested.    

The RO's January 2003 decision and the December 2003 
Statement of the Case notified the veteran of the evidence 
considered, the legal criteria relied on, and the reasons and 
bases for the denial of his claim.  The veteran filed a 
Notice of Disagreement in September 2003 and indicated that 
the audiology staff at the St. Cloud VA Medical Center 
believed that his tinnitus was a result of his military 
service.  The RO then obtained and associated with the file 
the treatment records from the VA facility.  In the December 
2003 Statement of the Case, the RO included a recitation of 
the procedural history of the veteran's claim, the actions 
taken by the RO, the evidence received, and the relevant laws 
and regulations.  The veteran responded with an Appeal to 
Board of Veterans' Appeals in which he stated that he was 
told by the examiners at the St. Cloud and by the examiner 
who conducted that November 2003 examination that his 
tinnitus was due to his service in the Navy.  Thereafter, the 
veteran was again allowed an opportunity to submit or 
identify additional evidence.  Thus, the veteran has been 
afforded appropriate notice under the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In his May 2002 claim, the 
veteran did not indicate that he had received treatment for 
tinnitus.  The Board notes that the RO obtained the veteran's 
service medical records and associated them with the claims 
file.  The veteran was instructed in the June 2002 VCAA 
letter to provide any other reports from any doctors he had 
seen in the last year; however the veteran has not identified 
other outstanding records that he wants VA to obtain or that 
he feels are relevant to his claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  In this case, the veteran was afforded a 
VA examination in June 2002.  The Board notes that this 
examination did not include a review of the veteran's service 
medical records.  The veteran was given another VA 
examination in November 2003.  The Board notes that the 
November 2003 examination was conducted by an examiner who 
considered factors relevant to the veteran's service 
connection claim, to include service medical records, as well 
as the veteran's related history.  The examination report 
contains findings pertinent to the veteran's tinnitus and a 
medical opinion as to etiology that speaks directly to the 
matter on appeal.  Thus, the Board concludes that further 
examination is not necessary as there is sufficient medical 
evidence upon which the Board may base its decision.  

The Board lastly notes that neither the veteran nor his 
representative has identified any other evidence or 
information that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence or 
information.  Additionally, although the veteran was offered 
an opportunity to present testimony at a personal hearing, he 
indicated that he did not want such a hearing.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.  

II.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 
341, 346 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that he was exposed to noise during his 
active service that caused his present tinnitus.  He claims 
that it began in his last year of active service.  As such, 
the veteran contends that he is entitled to service 
connection for his tinnitus.  

In this case, however, there is no competent evidence to 
support a finding of direct causation.  The relevant medical 
evidence of record includes the veteran's service medical 
records, VA examinations dated in June 2002 and November 
2003, and VA treatment records from May 2003 to September 
2003.  

The service medical records were negative for any complaints 
or findings regarding tinnitus.  The August 1965 entrance 
examination did not indicate that the veteran had tinnitus.  
There were no complaints, diagnosis, or treatment of tinnitus 
while the veteran was in service.  Tinnitus was also not 
noted on the report of separation examination dated in August 
1969.    

The veteran was afforded a VA examination in June 2002.  He 
stated that he worked on jet aircraft for four years.  The 
veteran reported that he had difficulty hearing, especially 
when on the phone and in situations with background noise.  
The noise complained of in the ears was a ringing sound that 
the veteran first noticed at night or when he was in a quiet 
environment.  The ringing was reportedly constant and in both 
ears at all times, but not bothersome to the veteran.  The 
veteran also reported hunting and using power tools in 
recreation.  The examiner concluded that the veteran had 
bilateral tinnitus but that the onset was uncertain and not 
likely related to noise exposure in the military.  The 
examiner did not review the claims file at the time of the 
examination.

A VA treatment record from September 2003 indicated that the 
veteran underwent an audiological assessment for an 
evaluation of his hearing.  The examiner reported that the 
veteran had a significant history of noise exposure while in 
combat areas of Vietnam, while employed in construction, and 
during personal firearm and power tool use.  The veteran's 
primary complaint was problems understanding spoken language 
and periodic bilateral tinnitus.  The examiner provided the 
veteran information from the American Tinnitus Association 
and recommended a hearing aid.  On that same date, the 
veteran was seen again for another audiological assessment.  
He was fitted for a hearing aid and determined to have a 26% 
self reported handicap from the results of the Tinnitus 
Handicap Inventory.  

Because the examiner from the June 2002 VA examination did 
not review the veteran's service medical records, the veteran 
was afforded another VA examination in November 2003.  At 
this examination, the veteran reported that he had constant 
ringing in both ears since his last year of active service 
while working on aircraft in the Navy.  The examiner 
indicated that the veteran did have tinnitus but that the 
exit audiogram from the military in 1969 showed normal 
hearing for each ear and that no tinnitus was reported at 
that time.  The examiner concluded that the present tinnitus 
was not likely related to noise exposure in the military.  

There is no competent medical opinion linking the veteran's 
tinnitus to his military service.  In fact, the VA examiner 
specifically concluded that the tinnitus was not likely 
related to noise exposure in the military.  Thus, the 
evidence of a nexus between active duty service and the 
veteran's tinnitus is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Furthermore, the veteran has not 
submitted or identified competent evidence to refute the 
above medical conclusion and as such the competent medical 
evidence is against any causal connection between current 
disability and service.  

Absent competent evidence that there is a causal nexus 
between the veteran's tinnitus and service, the veteran is 
not entitled to service connection.  The Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
tinnitus.  As such, that doctrine is not applicable in the 
instant appeal and his claim must be denied.  
38 U.S.C.A. § 5107.


ORDER

Service connection for tinnitus is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


